DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-17 are pending in the application.  Claim 18 has been canceled.  Claims 4-12 have been withdrawn.  Claims 1 and 13 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finitsis (US 2006/0224177 A1).
Regarding claim 1, Finitsis discloses (Figures 1-6) a localization system comprising: a delivery needle (66) having a proximal end and a distal end; a localization structure (2) housed within the delivery needle and extending along a length, the localization structure comprising: a helical coil portion (paragraph 0019) capable of being arranged within a lung, the helical coil portion having a proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a 
NOTE: The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Finitsis meets the structural limitations of the claim, and the helical coil portion is capable of being arranged in the lung and the suture portion is capable of being arranged in a pleural space.
Regarding claim 3, the helical coil portion disclosed by Finitsis is capable of
being affixed to a nodule.
Regarding claim 13, Finitsis discloses (Figures 1-6) a kit comprising: a delivery needle (66) having a proximal end and a distal end; a localization structure (2) comprising a helical coil portion (paragraph 0019) coupled to a suture (62; paragraphs 0047, 0051), the helical coil portion having a proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position in 
Regarding claim 14, Finitsis discloses (Figure 6) that the localization structure (2) is configured to be housed within the delivery needle (66) and extend along a length.
Regarding claim 15, the helical coil portion disclosed by Finitsis is capable of being arranged within a lung and affixed to a nodule.
Regarding claim 16, the pusher rod (64) disclosed by Finitsis is capable of fitting into the delivery needle (66) and permit retraction of the delivery needle without corresponding retraction of the localization structure.

Claims 1, 3, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gifford, III et al. (US 2002/0111646 A1) (“Gifford”).
Regarding claim 1, Gifford discloses (Figures 1, 2, 11, and 12) a localization system comprising: a delivery needle (5) having a proximal end and a distal end; a localization structure (6C) housed within the delivery needle and extending along a length, the localization structure comprising: a helical coil portion (7) capable of being arranged within a lung, the helical coil portion having a proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position in which the helical coil portion is uncoiled (Figures 11 and 12) to a second 
NOTE: The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Gifford meets the structural limitations of the claim, and the helical coil portion is capable of being arranged in the lung and the suture portion is capable of being arranged in a pleural space.
Regarding claim 3, the helical coil portion disclosed by Gifford is capable of
being affixed to a nodule.
Regarding claim 13, Gifford discloses (Figures 1, 12, 11, and 12) a kit comprising: a delivery needle (5) having a proximal end and a distal end; a localization structure (6C) comprising a helical coil portion (7) coupled to a suture (44; paragraph 0037), the helical coil portion having a proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position in which the helical coil portion is uncoiled (Figures 11 and 12) to a second position in 
Regarding claim 14, Gifford discloses (Figure 1) that the localization structure (6C) is configured to be housed within the delivery needle (5) and extend along a length.
Regarding claim 15, the helical coil portion disclosed by Gifford is capable of being arranged within a lung and affixed to a nodule.
Regarding claim 16, the pusher rod (8) disclosed by Gifford is capable of fitting into the delivery needle (5) and permitting retraction of the delivery needle without corresponding retraction of the localization structure.
Regarding claim 17, Gifford discloses (Figure 11) that the localization structure (6C) and the pusher rod (8) are arranged within the delivery needle (paragraph 0030), with the helical coil arranged closest the distal end, the suture (44) arranged proximate from the helical coil, and the pusher rod (8) arranged proximate from the suture.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Finitsis (US 2006/0224177 A1).
Regarding claim 2, Finitsis discloses the invention substantially as claimed.
However, Finitsis fails to disclose that the localization structure has a length of between 8 and 10 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the localization structure disclosed by Finitsis to have a length of between 8 and 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338,
220 USPQ 1117 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Finitsis would not operate differently with the claimed length because the length of the localization structure is adjusted during the procedure and the claim does not specify at what point during a procedure the localization structure has the claimed length. The localization structure transitions from a first length .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US 2002/0111646 A1) (“Gifford”).
Regarding claim 2, Gifford discloses the invention substantially as claimed.
However, Gifford fails to disclose that the localization structure has a length of between 8 and 10 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the localization structure disclosed by Gifford to have a length of between 8 and 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338,
220 USPQ 1117 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Finitsis would not operate differently with the claimed .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 13-17 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/C.D.K/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771